DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (US Pub 2020/0234628).

With respect to claim 15, Kim discloses an expandable display apparatus (see fig. 1A; discloses tile display system comprising plurality of displays) comprising: a circuit configured to output image data having a first resolution; (fig. 2; electronic apparatus 200; par 0084; discloses the processor 220 may scale a resolution of an image bead on the resolution of the modular display apparatus 100) and a plurality of display circuits connected to each other in a cascaded arrangement via an interface circuit, (par 0072; discloses the interface 210 may be connected to the modular display apparatus 100 through a port; par 0091; discloses the display device are connected in a daisy-chained method) the plurality of display circuits having a second resolution that is different from the first resolution, (see par 0086; discloses image data may be 4K resolution where modular display provides 8K resolution) wherein a first display circuit from the plurality of display circuits is configured to determine a mismatch between the first resolution of the image data and the second resolution of the plurality of display circuits, and scale the image data to have the second resolution rather than the first resolution responsive to the mismatch, (par 0087; discloses the electronic apparatus 200 may pre-store information on the resolution of the modular display apparatus 100; par 0086; discloses when the electronic apparatus 200 is connected to the modular display apparatus 100 that provides an 8K resolution, the processor 220, when (or based on) an image of 4K resolution is received from an external device, may upscale the resolution of the received image to 8K) wherein the plurality of display circuits are configured to display the scaled image data having the second resolution (par 0097; discloses the modular display apparatus 100 may display a scaled image).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub 2021/0011820) in view of Kim et al (US Pub 2020/0234628) referred to as Kim628.

With respect to claim 1, Kim discloses an expandable display apparatus comprising: a set board outputting image data having a first resolution; (fig. 2; electronic apparatus 100; par 0053; discloses electronic apparatus 100 may be an apparatus that provides video data to a display apparatus consisting of a plurality of display modules) and a plurality of display circuits connected to one another through an interface circuit based on a cascading scheme to display the image data, (fig. 2; display apparatus 200; par 0056; discloses the display apparatus 200 according to an embodiment may be configured to include a plurality of display modules; par 0059; discloses  display apparatus 200 according to an embodiment may be implemented by combining display modules connected in a daisy chain method) each of the plurality of display circuits including a first application specific integrated circuit (ASIC) embedded therein, (fig. 8; discloses each display module comprises control data processor;) wherein the plurality of display circuits comprises: a plurality of slave display circuits generating unit arrangement coordinate information based on a connection of the interface circuit; (par 0112; discloses  the second display module and the remaining display modules excluding the first display module from among a plurality of display modules connected in the daisy chain method may be slave (sub) modules; par 0170; discloses video processor in each display module identifies arrangement information of the display module and identifies partial image based on the arrangement information) and a master display circuit transferring the image data to the plurality of slave display circuits (par 0112; discloses the first display module may be a master (main) module; par 0062; discloses electronic apparatus 100 transmits video data to the master module and master module transmits video data to the rest of the module connected in daisy chain method);
Kim doesn’t expressly disclose scaling the image data having the first resolution on based on the unit arrangement coordinate information;
In the same field of endeavor, Kim628 discloses a modular display system (see fig. 1C); Kim628 discloses scaling the image data having the first resolution on based on the unit arrangement coordinate information (par 0084; discloses  the processor 220 may scale a resolution of an image bead on the resolution of the modular display apparatus 100; par 0093; discloses the processor 220 may decompose a scaled image. The decomposed image may be an image that is obtained by decomposing a scaled image based on the number of a plurality of cabinets and each position of the cabinet); 
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim to scale the resolution of the image data corresponding to the resolution of the modular display system as disclosed by Kim628 in order to display image data at best resolution possible.

With respect to claim 2, Kim as modified by Kim628 discloses dividing the modular display system into a master display module and slave display module (Kim; par 0112; discloses first display module may be a master (main) module, and the second display module and the remaining display modules may be slave (sub) modules); Kim628 discloses calculates a physical second resolution of the plurality of display circuits based on the unit arrangement coordinate information and scales the first resolution of the image data to the second resolution (Kim628; par 0086; discloses the electronic apparatus 200 may pre-store information on the resolution of the modular display apparatus 100. Alternatively, the electronic apparatus 200 may receive information on the resolution of the display apparatus 100 from the modular display apparatus 100 or via a user input. Par 0084; discloses  the processor 220 may scale a resolution of an image bead on the resolution of the modular display apparatus 100);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by Kim628 store the resolution of each modular display and scale the image data based on the resolution and location of each modular display as disclosed by Kim628 in order to efficiently and accurately display image data through plurality of display modules.

With respect to claim 8, Kim as modified by Kim628 discloses wherein the interface circuit is a unidirectional interface circuit or a bidirectional interface circuit (Kim; par 0062; discloses video data transmitted from master module to plurality of display modules; par 0113; discloses the electronic apparatus 100 may obtain the IP address information of each display module; hence the communication between the plurality of display modules is bi-directional).


With respect to claim 10, Kim as modified by Kim628 discloses wherein the bidirectional interface circuit and is implemented via a short-distance wireless communication scheme or a V-by-One (Vxl) scheme (Kim; par 0075; discloses the communication interface 110 may transmit control data to the external display apparatus 200 via wireless communication, and the communication interface 110 may include at least one wireless communication module, such as a WiFi module (not illustrated), a Bluetooth module (not illustrated), an infrared (IR) module, a Local Area Network (LAN) module, and/or an Ethernet module, and the like).
With respect to claim 11, Kim discloses a driving method of an expandable display apparatus (par 0002; discloses disclosure relates to an electronic apparatus that transmits control data and video data to a display apparatus and a controlling method thereof) including a plurality of display circuits which are connected to one another through an interface circuit based on a cascading scheme (fig. 2; display apparatus 200; par 0056; discloses the display apparatus 200 according to an embodiment may be configured to include a plurality of display modules; par 0059; discloses  display apparatus 200 according to an embodiment may be implemented by combining display modules connected in a daisy chain method) and each of the plurality of display circuits includes an application specific integrated circuit (ASIC) embedded therein, (fig. 8; discloses each display module comprises control data processor;) the driving method comprising: outputting image data having a first resolution to the plurality of display circuits using a set board; (fig. 2; electronic apparatus 100; par 0053; discloses electronic apparatus 100 may be an apparatus that provides video data to a display apparatus consisting of a plurality of display modules) generating unit arrangement coordinate information based on a connection of the interface circuit by using a plurality of slave display circuits of the plurality of display circuits; (par 0170; discloses video processor in each display module identifies arrangement information of the display module and identifies partial image based on the arrangement information; par 0112; discloses  the second display module and the remaining display modules excluding the first display module from among a plurality of display modules connected in the daisy chain method may be slave (sub) modules;);
Kim discloses a master display circuit transferring the image data to the plurality of slave display circuits; wherein the scaled image is displayed by the plurality of display circuits (par 0112; discloses the first display module may be a master (main) module; par 0062; discloses electronic apparatus 100 transmits video data to the master module and master module transmits video data to the rest of the module connected in daisy chain method);
Kim doesn’t expressly disclose scaling the image data having the first resolution based on the unit arrangement coordinate information and transferring the scaled image data;
In the same field of endeavor, Kim628 discloses a modular display system (see fig. 1C); Kim628 discloses scaling the image data having the first resolution based on the unit arrangement coordinate information and transferring the scaled image data;
 (par 0084; discloses  the processor 220 may scale a resolution of an image bead on the resolution of the modular display apparatus 100; par 0093; discloses the processor 220 may decompose a scaled image. The decomposed image may be an image that is obtained by decomposing a scaled image based on the number of a plurality of cabinets and each position of the cabinet); 
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim to scale the resolution of the image data corresponding to the resolution of the modular display system as disclosed by Kim628 in order to display image data at best resolution possible.
With respect to claim 12, Kim as modified by Kim628 discloses wherein scaling of the image data having the first resolution comprises: calculating a physical second resolution of the plurality of display circuits based on the unit arrangement coordinate information; and scaling the first resolution of the image data to the second resolution (Kim628; par 0086; discloses the electronic apparatus 200 may pre-store information on the resolution of the modular display apparatus 100. Alternatively, the electronic apparatus 200 may receive information on the resolution of the display apparatus 100 from the modular display apparatus 100 or via a user input. Par 0084; discloses  the processor 220 may scale a resolution of an image bead on the resolution of the modular display apparatus 100);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by Kim628 store the resolution of each modular display and scale the image data based on the resolution and location of each modular display as disclosed by Kim628 in order to efficiently and accurately display image data through plurality of display modules.



Claim(s) 3-4, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub 2021/0011820) in view of Kim et al (US Pub 2020/0234628) referred to as Kim628 and Wang et al (US Pub 2020/0258471).

With respect to claim 3, Kim as modified by Kim628 discloses wherein the plurality of slave display circuits comprises a first slave display circuit and a last slave display circuit based on a signal transfer direction of the interface circuit, (Kim; par 0061; discloses each display group may be formed using  four display modules 201-1, 201-2, 201-3, 201-4 connected vertically in a daisy chain method;  par 0112; discloses The first display module may be a master (main) module, and the second display module and the remaining display modules excluding the first display module from among a plurality of display modules connected in the daisy chain method may be slave (sub) module);
Kim as modified by Kim628 don’t expressly disclose the unit arrangement coordinate information is an updated result while the coordinate information of each slave display circuit is transferred from the first slave display circuit to the last slave display circuits based on the cascading scheme;
In the same field of endeavor, Wang discloses spliced display device and configuration method (see abstract); Wang discloses the unit arrangement coordinate information is an updated result while the coordinate information of each slave display circuit is transferred from the first slave display circuit to the last slave display circuits based on the cascading scheme (par 0119; discloses Step 1021 may include setting a display position of a start display of the plurality of displays according to the position setting information included in the display control information; par 0123; discloses Step 1022 may include modifying the position setting information to obtain next position setting information for a next display, and transmitting the next position setting information obtained by modification to the next display);
Therefore, it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by Kim628 to update the coordinate information of each slave display based on the position of start display as disclosed by Wang in order to accurately set a coordinate information for each of the plurality of displays such that image data are correctly displayed by the corresponding display module.

With respect to claim 4, Kim as modified by Kim628 and Wang discloses wherein the unit arrangement coordinate information updated in the last slave display circuit is fed back to the master display circuit through a feedback loop (Wang; fig. 14; discloses the processor 144 connected to plurality of display 141 via configurator 143 and also directly to plurality of displays 141 (i.e. feedback loop); par 0338; discloses  The processor 144, when configuring the plurality of displays 141 according to the display control information, may set a display position of the start display 141 of the plurality of displays 141 according to the position setting information; modify the position setting information, and transmit a next position setting information obtained by the modifying to a next display; set a display position of the next display 141 according to the next position setting information, and repeat this process until a display position of the last display 141 of the spliced display device is set);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by Kim628 and Wang to connect the processor to the plurality of displays via a feedback loop as disclosed by Wang in order to complete the position setting process for each of the plurality of displays.

With respect to claim 13, Kim as modified by Kim628 don’t expressly discloses wherein generating the unit arrangement coordinate information comprises: receiving coordinate information about a previous display circuit from the plurality of display circuits through the interface circuit; calculating a coordinate addition value based on logical combination information about a plurality of connection check pins included in each of the plurality of slave display circuits; adding the coordinate addition value to the coordinate information about the previous display circuit to generate coordinate information about a current display circuit included in the plurality of display circuits; and transferring the coordinate information about the current display circuit to a next display circuit included in the plurality of display circuits through the interface circuit;
In the same field of endeavor, Wang discloses system and method for spliced display configuration (see abstract); Wang discloses wherein generating the unit arrangement coordinate information comprises: receiving coordinate information about a previous display circuit from the plurality of display circuits through the interface circuit; (par 0123; discloses after the display position of the start display is set, the position setting information may be modified according to a predetermined cascade mode to obtain next position setting information (which corresponds to the next display, among the plurality of displays, next to the start display), and then the modified next position setting information is transmitted to the next display which is next to the start display) calculating a coordinate addition value based on logical combination information about a plurality of connection check pins included in each of the plurality of slave display circuits;  (par 0141; discloses  after the display position of the start display is set, the connection position parameter corresponding to the start display is modified to obtain the next connection position parameter) adding the coordinate addition value to the coordinate information about the previous display circuit to generate coordinate information about a current display circuit included in the plurality of display circuits; (see par 0156; discloses The modifying the connection position parameter to obtain a to-be-determined parameter may include: adding one (1) to one of the connection row coordinate value and the connection column coordinate value,) and transferring the coordinate information about the current display circuit to a next display circuit included in the plurality of display circuits through the interface circuit (par 0150; discloses From the process of setting the display positions of the plurality of displays of the spliced display device, it can be seen that in the configuration method provided by the foregoing embodiments of the present disclosure, the start display of the spliced display device may be controlled to be turned on first, and the position of the start display may be set. Then, the second display next to the start display may be controlled to be turned on, and the position of the second display may be set. This process may be repeated until the display positions of all the displays are set.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by Kim628 to configure the spliced display position according to the method disclosed by Wang in order to achieve a spliced display device that is able configure itself in an automatic way that is simple and rapid.

With respect to claim 14, Kim as modified by Kim628 discloses wherein the plurality of slave display circuits comprises a first slave display circuit and a last slave display circuit based on a signal transfer direction of the interface circuit, (Kim; par 0061; discloses each display group may be formed using  four display modules 201-1, 201-2, 201-3, 201-4 connected vertically in a daisy chain method;  par 0112; discloses The first display module may be a master (main) module, and the second display module and the remaining display modules excluding the first display module from among a plurality of display modules connected in the daisy chain method may be slave (sub) module);
Kim as modified by Kim628 don’t expressly disclose the unit arrangement coordinate information is an updated result while the coordinate information of each display circuit is transferred from the first display circuit to the last display circuits based on the cascading scheme;
In the same field of endeavor, Wang discloses spliced display device and configuration method (see abstract); Wang discloses the unit arrangement coordinate information is an updated result while the coordinate information of each display circuit is transferred from the first display circuit to the last display circuits based on the cascading scheme (par 0119; discloses Step 1021 may include setting a display position of a start display of the plurality of displays according to the position setting information included in the display control information; par 0123; discloses Step 1022 may include modifying the position setting information to obtain next position setting information for a next display, and transmitting the next position setting information obtained by modification to the next display);
Therefore, it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by Kim628 to update the coordinate information of each slave display based on the position of start display as disclosed by Wang in order to accurately set a coordinate information for each of the plurality of displays such that image data are correctly displayed by the corresponding display module.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub 2021/0011820) in view of Kim et al (US Pub 2020/0234628) referred to as Kim628 and Cohen et al (US Pub 2020/0225903).

With respect to claim 5, Kim as modified by Kim628 discloses wherein each of the plurality of slave display circuits comprises: a second ASIC; (Kim; fig. 8; discloses each display module comprises control data processor) an interface connection terminal to connect the slave display circuit to the interface circuit; (see fig. 8; discloses each display module is connected to adjacent display module);
Kim as modified by Kim628 don’t expressly disclose a plurality of connection check pins connected between the interface connection terminal and the second ASIC;
In the same field of endeavor, Cohen discloses modular display system where each display module comprises a plurality of connection check pins connected between the interface connection terminal and the second ASIC (see fig. 6A; discloses each display module comprises connector 604 with pin array 607; par 0076; discloses display tiles in tile array 120, such as, for example, display tile 122, may be connected to each other via connectors 604 located on four sides of each such tile (see for example FIG. 6A). Such connectors may transfer electrical power, data, control and/or other electrical signals between different display tiles in tile array 120; see fig. 12; discloses data and control interface 1215 connected to the tile processing unit 1210 );
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by Kim628 to include connectors on each sides of the display panel that is connected to the processing unit in each display as disclosed by Cohen in order to efficiently communicate control signal and data signal between display devices.

With respect to claim 6, Kim as modified by Kim628 and Cohen discloses wherein each of the plurality of connection check pins represents specific logical combination information in connecting the interface circuit (Cohen; par 0110; discloses each of connectors 604 also includes conductive pins array 607. When two display tiles 600 are placed one next to each other and are attached so that permanent magnets 605 on each display tile are well aligned and secured, matching conductive pins in conductive pins array 607 on each display tile touch each other and may transfer electrical power, data and/or control signals between neighboring tiles);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by Kim628 and Cohen to match the connection pins array of the plurality of displays as disclosed by Cohen such that control signal, power signals, data signal are correctly transmitted between the display panels.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub 2021/0011820) in view of Kim et al (US Pub 2020/0234628) referred to as Kim628, Cohen et al (US Pub 2020/0225903) and Wang et al (US Pub 2020/0258471).

With respect to claim 7, Kim as modified by Kim628 and Cohen don’t expressly disclose wherein the second ASIC receives coordinate information about a previous display circuit from the plurality of display circuits through the interface circuit, calculates a coordinate addition value based on logical combination information about the plurality of connection check pins, adds the coordinate addition value to the coordinate information about the previous display circuit to generate 29coordinate information about a current display circuit that includes the second ASIC circuit, and transfers the coordinate information about the current display circuit to a next display circuit through the interface circuit;
In the same field of endeavor, Wang discloses system and method for spliced display configuration (see abstract); Wang discloses wherein the second ASIC receives coordinate information about a previous display circuit from the plurality of display circuits through the interface circuit,(par 0123; discloses after the display position of the start display is set, the position setting information may be modified according to a predetermined cascade mode to obtain next position setting information (which corresponds to the next display, among the plurality of displays, next to the start display), and then the modified next position setting information is transmitted to the next display which is next to the start display.) calculates a coordinate addition value based on logical combination information about the plurality of connection check pins,(par 0141; discloses  after the display position of the start display is set, the connection position parameter corresponding to the start display is modified to obtain the next connection position parameter) adds the coordinate addition value to the coordinate information about the previous display circuit to generate coordinate information about a current display circuit that includes the second ASIC circuit, (see par 0156; discloses The modifying the connection position parameter to obtain a to-be-determined parameter may include: adding one (1) to one of the connection row coordinate value and the connection column coordinate value,) and transfers the coordinate information about the current display circuit to a next display circuit through the interface circuit (par 0150; discloses From the process of setting the display positions of the plurality of displays of the spliced display device, it can be seen that in the configuration method provided by the foregoing embodiments of the present disclosure, the start display of the spliced display device may be controlled to be turned on first, and the position of the start display may be set. Then, the second display next to the start display may be controlled to be turned on, and the position of the second display may be set. This process may be repeated until the display positions of all the displays are set.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by Kim628 and Cohen to configure the spliced display position according to the method disclosed by Wang in order to achieve a spliced display device that is able configure itself in an automatic way that is simple and rapid.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub 2021/0011820) in view of Kim et al (US Pub 2020/0234628) referred to as Kim628 and Kreiner et al (US Pub 2016/0034240).

With respect to claim 9, Kim as modified by Kim628 don’t expressly disclose wherein the unidirectional interface circuit and is implemented via a short-distance wireless communication scheme or a V-by-One (Vxl) scheme;
In the same field of endeavor, Kreiner discloses modular display system based on the unidirectional interface circuit and is implemented via a short-distance wireless communication scheme or a V-by-One (Vxl) scheme (see par 0100; discloses  methodologies can be links that are described as coupled, connected and so forth, which can include unidirectional and/or bidirectional communication over wireless paths and/or wired paths that utilize one or more of various protocols or methodologies, where the coupling and/or connection can be direct (e.g., no intervening processing device) and/or indirect (e.g., an intermediary processing device such as a router));
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by Kim628 to connect plurality of display with the controller in a unidirectional interface circuit as disclosed by Kreiner in order to establish communication between the plurality displays and the controller using or more protocols.

Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kim et al (US Pub 2020/0234628) in view of Wang et al (US Pub 2020/0258471).

With respect to claim 16, Kim discloses plurality of display circuit connected in cascade arrangement and comprises arrange coordinate information (see par 0091; discloses grouping displays connected daisy chained method; par 0093; discloses image being displayed based on the location of each display);
Kim doesn’t expressly disclose each second display circuit is configured to generate unit arrangement coordinate information corresponding to the second display circuit based on a connection of the interface circuit, the corresponding unit arrangement coordinate information describing a location of the second display circuit amongst the plurality of the plurality of display circuits in the cascaded arrangement;
In the same field of endeavor, Wang discloses a spliced display system and position configuration method (see abstract); Wang discloses each second display circuit is configured to generate unit arrangement coordinate information corresponding to the second display circuit based on a connection of the interface circuit, the corresponding unit arrangement coordinate information describing a location of the second display circuit amongst the plurality of the plurality of display circuits in the cascaded arrangement; (par 0123; discloses after the display position of the start display is set, the position setting information may be modified according to a predetermined cascade mode to obtain next position setting information (which corresponds to the next display, among the plurality of displays, next to the start display), and then the modified next position setting information is transmitted to the next display which is next to the start display);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim to configure the position of the display panels according to the method disclosed by Wang in order to automatically configure each display panels position in a simple and efficient manner.

With respect to claim 17, Kim as modified by Wang discloses wherein at least one second display circuit of the plurality of second display circuits is configured to receive, from another display circuit that precedes the at least one second display circuit in the cascaded arrangement, first unit arrangement coordinate information about the other display circuit, and generate second unit arrangement coordinate information about the at least one second display circuit based on the first unit arrangement coordinate information about the other display circuit, and output the second unit arrangement coordinate information to a next display circuit in the cascaded arrangement (par 0126; discloses  the next display which is next to the start display is defined as a second display, and the position setting information corresponding to the second display is defined as second position setting information. After a display position of the second display is set, the second position setting information may be continuously modified according to a preset cascade mode of the plurality of displays, to obtain third position setting information corresponding to a display (defined as a third display) next to the second display, and the third position setting information is transmitted to the third display. After the third display receives the third position setting information, a display position of the third display is set according to the third position setting information. This process may be repeated until a display position of the last display of the spliced display device is set.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim to configure the position of the display panels according to the method disclosed by Wang in order to automatically configure each display panels position in a simple and efficient manner.


With respect to claim 18, Kim as modified by Wang discloses the first display circuit is configured to calculate the second resolution of the plurality of display circuits based on the third unit arrangement coordinate information received (Kim; par 003; discloses the processor 220 may decompose a scaled image. The decomposed image may be an image that is obtained by decomposing a scaled image based on the number of a plurality of cabinets and each position of the cabinet.); Wang discloses wherein a last second display circuit from the plurality of second display circuits in the cascaded arrangement is configured to transmit third unit arrangement coordinate information about the last second display circuit to the first display circuit via a feedback loop; (Wang; fig. 14; discloses the processor 144 connected to plurality of display 141 via configurator 143 and also directly to plurality of displays 141 (i.e. feedback loop); par 0338; discloses  The processor 144, when configuring the plurality of displays 141 according to the display control information, may set a display position of the start display 141 of the plurality of displays 141 according to the position setting information; modify the position setting information, and transmit a next position setting information obtained by the modifying to a next display; set a display position of the next display 141 according to the next position setting information, and repeat this process until a display position of the last display 141 of the spliced display device is set);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by Kim628 and Wang to connect the processor to the plurality of displays via a feedback loop as disclosed by Wang in order to complete the position setting process for each of the plurality of displays.


Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub 2020/0234628) in view of Kim (US Pub 2021/0011820) referred to as Kim820.


With respect to claim 19, Kim doesn’t expressly disclose wherein the interface circuit is a unidirectional interface circuit or a bidirectional interface circuit;
In the same field of endeavor, Kim820 discloses spliced display system wherein the interface circuit is a unidirectional interface circuit or a bidirectional interface circuit; (Kim; par 0062; discloses video data transmitted from master module to plurality of display modules; par 0113; discloses the electronic apparatus 100 may obtain the IP address information of each display module; hence the communication between the plurality of display modules is bi-directional);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim to communicate information between the display panel and controller in bi-directional manner as disclosed by Kim820 in order to eliminate the need to separate communication interface for communicating with the display device while transmitting and receiving data.

With respect to claim 20, Kim as modified by Kim820 further discloses wherein the unidirectional interface circuit or the bidirectional interface circuit is implemented via a short-distance wireless communication scheme or a V-by-One (Vxl) scheme (see par 0074; discloses the interface 210 may be connected to the modular display apparatus 100 through wireless communication. In this case, the interface 210 may include a Wi-Fi chip, a Bluetooth chip, a wireless communication chip, or the like.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/           Examiner, Art Unit 2624              

/MICHAEL A FARAGALLA/           Primary Examiner, Art Unit 2624                                                                                                                                                                                                        07/25/2022